Citation Nr: 0508639	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  04-13 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than April 8, 2002, 
for the grant of service connection for a generalized anxiety 
disorder with major depression.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, J. T., L. H.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active service from March 1961 to June 1962. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating determination 
of the Department of Veterans Affairs (VA) regional office 
(RO) in North Little Rock, Arkansas, which granted service 
connection for a generalized anxiety disorder with a 70 
percent rating, and assigned an effective date of April 8, 
2002, the date of receipt of the claim.  

In November 2004, the veteran appeared before the undersigned 
Acting Veterans Law Judge at a Travel Board hearing held at 
the VA RO in North Little Rock, Arkansas.

FINDING OF FACT

VA was not in receipt or possession of any evidence prior to 
April 8, 2002, that can reasonably be construed as a formal 
or informal claim of entitlement to service connection for a 
generalized anxiety disorder.


CONCLUSION OF LAW

The criteria for an effective date earlier than April 8, 
2002, for the grant of service connection for a generalized 
anxiety disorder, have not been met.  38 U.S.C.A. § 1131, 
5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.155, 
3.157, 3.400 (2004).







REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).

In April 2002, August 2003, and November 2003 letters, the RO 
notified the veteran of the information and evidence needed 
to substantiate and complete her claim, of what part of that 
evidence she was to provide, and what part VA would attempt 
to obtain for her.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b)(1) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

These letters also advised the veteran that additional 
evidence was needed, advised the veteran to send the 
additional evidence to the RO, advised the veteran of the 
best types of additional evidence to send, and advised the 
veteran that the RO would attempt to obtain evidence for her 
if she so requested.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112 (2004).  

It is noted that the original rating decision on appeal for 
service connection for an acquired psychiatric disorder was 
issued in October 2002, therefore the veteran received VCAA 
notice prior to the initial rating decision granting her 
claim for service connection, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).

The Board further notes that the veteran is represented and 
has been provided with every opportunity to submit evidence 
and argument in support of his claim and to respond to VA 
notices. 

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO has obtained all available post-service VA 
and private medical records identified by the veteran.  38 
U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) 
(2004).  Moreover, the veteran has been afforded a VA medical 
examination in September 2002 in connection with her claim.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Earlier Effective Date

Generally, the effective date of an award of compensation 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  

Pursuant to 38 U.S.C.A. § 5110(a), the effective date of an 
award based on an original claim for benefits shall not be 
earlier than the date of receipt of application therefor.  In 
addition, 38 U.S.C.A. § 5101(a) provides in relevant part: A 
specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual.  Both of the statutes clearly establish that an 
application must be filed.  Pertinent law and regulation also 
provide that the effective date of an award of disability 
compensation shall be the day following separation from 
service or the date entitlement arose if the claim is 
received within one year of separation, otherwise the date of 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a veteran or his representative may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).  38 C.F.R. § 3.155 has the 
important function of making clear that there is no set form 
that an informal written claim must take.  All that is 
required is that the communication indicates an intent to 
apply for one or more benefits under the laws administered by 
the Department, and identify the benefits sought.  Rodriguez 
v. West, 189 F.3d 1351 (1999).

A report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits if the report relates to a disability 
which may establish entitlement.  Once a formal claim for 
pension or compensation has been allowed or a formal claim 
for compensation has been disallowed for the reason that the 
service-connected disability is not compensable in degree, 
receipt of a report of examination or hospitalization by VA 
or the uniformed services will be accepted as an informal 
claim for benefits.  The date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt of 
a claim.  The provisions of this paragraph apply only when 
such reports relate to examination or treatment of a 
disability for which service-connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment or hospital admission.  38 C.F.R. § 3.157 (2004).

The date on which evidence is received from a private 
physician or layman is the date which will be used for 
effective date purposes.  38 C.F.R. § 3.157 (b)(2).

A review of the veteran's claims folder reveals that the 
veteran applied for educational benefits in February 1973.  
In March 1973, the veteran filed a Declaration of Marital 
Status form along with a copy of a marriage certificate, a 
birth certificate, and a divorce judgement.  

On April 8, 2002, the veteran's application for service 
connection for a panic disorder with anxiety disorder/attacks 
was received.  

In May 2002, treatment records were received showing that the 
veteran had been diagnosed as having a chronic anxiety 
reaction at Community Methodist Hospital, a private facility, 
in July 1974.  A diagnosis of depressive neurosis was made by 
the veteran's private physician in October 1977.  

In May 2002, a March 2002 report from the Heartland VA 
Medical Center, containing a diagnosis of panic disorder with 
agoraphobia and an adjustment disorder with depression, was 
received.  

In a May 2002 letter, the veteran's pastor indicated that he 
had known the veteran for 14 years.  He noted that the 
veteran had told him of a sexual assault that had occurred in 
the military.  He stated that it was his belief that the 
veteran's psychiatric problems were linked to her military 
service.

In a May 2002 letter, the veteran's daughter indicated that 
she was 35 years old and that she had noticed that something 
was wrong with her mother since an early age.  

At the time of a September 2002 VA examination, the veteran 
was diagnosed as having a generalized anxiety disorder, which 
the examiner related to service.  

In her March 2004 substantive appeal, the veteran indicated 
that she went to Fort Roots in the mid to late 1970's in an 
attempt to file a claim due to emotional conditions and an 
inability to work and went to John McClelland Hospital in the 
1980's to again seek help due to an incident that happened in 
service.  

At her November 2004 hearing before the undersigned Law 
Judge, the veteran testified that she filed a written request 
for benefits prior to her discharge with the Army Adjutant 
General's office in Aberdeen, Maryland.  She indicated that 
she did not know what the benefit was for and that she filled 
out the paperwork.  

The veteran also testified that she came to Fort Roots in 
1978 in an attempt to get VA benefits.  She said a written 
request for benefits was not filed at that time and that she 
was, instead, sent to social services for help.

The veteran also testified that she went to John McClelland 
Hospital in 1984 and took her DD 214.  She noted that she 
requested assistance for VA benefits at that time and 
received no help.  

The veteran's daughter testified that the veteran had gone to 
the above facilities to request help and that she had gone 
with the veteran in 1984.  She said that the person whom they 
saw at the VA in 1984 told her to go home.  She testified 
that they were in the hospital for 30 minutes.  

The Board finds the testimony given at the hearing to be 
credible.  Notwithstanding, a through review of the veteran's 
claims folder revealed no record of any claim being filed 
prior to April 8, 2002, either during or after her active 
service.  

As noted above, 38 C.F.R. § 3.157 (b)(2), specifically 
indicates that the date on which evidence is received from a 
private physician or layman is the date which will be used 
for effective date purposes.  While there are several private 
treatment records which demonstrate treatment for depression 
and an anxiety disorder dating back to 1974, these records 
were not received until after the veteran's April 8, 2002, 
claim for service connection for an anxiety disorder.  The 
Board is prohibited by law from assigning an earlier 
effective date based upon the private treatment records that 
have been received.  

Where review of all documents and oral testimony reasonably 
reveals that a claimant is seeking a particular benefit, VA 
is required to adjudicate the issue of the claimant's 
entitlement to such a benefit.  Suttman v. Brown, 5 Vet. App. 
127, 132 (1993).  On the other hand, VA is not required to 
anticipate a claim for a particular benefit where no 
intention to raise it was expressed.  See Talbert v. Brown, 7 
Vet. App. 352, 356-57 (1995) (VA is not required to perform 
"prognostication" but to review issues reasonably raised).

"A specific claim in the form prescribed by the Secretary . . 
. must be filed in order for benefits to be paid or furnished 
to any individual under the laws administered by the 
Secretary."  38 U.S.C.A. § 5101(a); see also 38 C.F.R. 
§ 3.151(a).  A claim means a formal or informal communication 
in writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p).  "Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by the Department of Veterans Affairs . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought." 38 C.F.R. § 3.155(a). "Section 5101(a) is a 
clause of general applicability and mandates that a claim 
must be filed in order for any type of benefit to accrue or 
be paid."  Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 
1998).  

Before the RO can adjudicate an original claim for benefits, 
the claimant must submit a written document identifying the 
benefit and expressing some intent to seek it.  Cf. Hamilton 
v. Brown, 4 Vet. App. 528, 544 (1993) (en banc), aff'd, 
39 F.3d 1574 (Fed. Cir. 1994) (holding that VA's failure to 
forward an application form to a claimant, who had submitted 
an informal claim under section 3.155(a), waives the 
requirement to file a formal application).

Other than the veteran's and her daughter's statements, the 
record contains no evidence that the veteran had ever 
expressed an intent to seek service connection for an anxiety 
disorder prior to receipt of her claim on April 8, 2002.  The 
mere presence of the medical evidence does not establish an 
intent on the part of the veteran to seek entitlement to 
service connection.  See KL v. Brown, 5 Vet. App. 205, 208 
(1993).  While the RO must interpret the veteran's 
submissions broadly, the RO is not required to conjure up 
issues that were not raised by the veteran.  See Talbert, 
supra.  The veteran must have asserted the claim expressly or 
impliedly.  See Isenbart v. Brown, 7 Vet. App. 537, 540-41 
(1995).

A claim for service connection for an anxiety disorder was 
not expressly or impliedly raised prior to April 8, 2002.  
None of the VA examination reports or VA outpatient treatment 
records dated prior to this time can be interpreted as an 
informal claim for service connection pursuant to 38 C.F.R. 
§ 3.155.

While the Board is sympathetic to the veteran's beliefs, it 
is precluded from assigning an effective date earlier than 
April 8, 2002, for the granting of service connection for an 
anxiety disorder.  





ORDER

An effective date earlier than April 8, 2002, for the grant 
of service connection for a generalized anxiety disorder with 
major depression, is denied.  




	                        
____________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


